Citation Nr: 0202352	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal of a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied entitlement to 
service connection for PTSD.  

In a September 2001 decision, the RO found the veteran to be 
incompetent for VA purposes; however, this appeal is 
prosecuted by the veteran with the assistance of the Disabled 
American Veterans.

The veteran was scheduled for a hearing before a Decision 
Review Officer at the RO in September 2001, but failed to 
appear without explanation.  He has not requested that the 
hearing be rescheduled.  Therefore, the veteran's request for 
such a hearing is considered withdrawn.

  
FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that after the filing of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
information and evidence necessary to substantiate his claim, 
to include medical evidence showing that he has PTSD.  
Extensive medical evidence pertaining to the veteran's 
psychiatric status, to include the report of a September 2000 
VA examination, has been associated with the claims folders.  
The Board is not aware of any outstanding information or 
evidence which could be obtained to substantiate the 
veteran's claim.  In this regard the Board notes that neither 
the veteran nor his representative has identified any 
outstanding medical evidence showing that the veteran has 
been found to have PTSD.  In fact, the veteran has not 
alleged that any health care provider has diagnosed him with 
PTSD.  Although it appears that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA), neither the veteran nor his representative has alleged 
that those benefits are based upon PTSD and neither has 
requested VA to obtain the veteran's SSA records. 

In sum, the facts pertinent to this claim have been properly 
developed and no further development is required to comply 
with the VCAA or the implementing regulations.  A remand for 
RO consideration of the claim in light of the regulations 
implementing the VCAA would only delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The medical evidence of record shows that the veteran was 
diagnosed with schizophrenia in 1959 and that that he has 
consistently been diagnosed with schizophrenia since then, to 
include on the aforementioned September 2000 VA examination.  
Although the veteran apparently believes that he has PTSD due 
to service stressors, as a layperson, he is not qualified to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim. 

ORDER

Entitlement to service connection for PTSD is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

